Citation Nr: 1713313	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and N. M.




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1952 to February 1956.  The Veteran died in January 2012; his surviving spouse has been properly substituted as the appellant in the instant case.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas.  The Board remanded the issue on appeal for additional development in November 2015.  

The appellant and the Veteran's son testified before the Board at a July 2015 hearing conducted at the RO.  A transcript of the hearing is of record.  In October 2016, the appellant requested another videoconference hearing regarding the PTSD claim.  As will be discussed below, the appellant's request is being granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.





REMAND

The record reflects that the appellant has requested that she be afforded a hearing before a member of the Board via videoconference capabilities.  See October 2016 Statement in Support of Claim.  Although she testified before the undersigned at a previous hearing, the record reflects that new evidence has been associated with the record and she has obtained a new representative.  For these reasons, her motion for a new hearing is granted.  As videoconference Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing as indicated by the appellant.  Once the hearing is conducted, or in the event that the appellant cancels her hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




